Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


Kory Allen Battiest, Appellant                        Appeal from the 6th District Court of
                                                      Lamar County, Texas (Tr. Ct. No. 28050).
No. 06-19-00094-CR         v.                         Memorandum Opinion delivered by Chief
                                                      Justice Morriss, Justice Burgess and Justice
The State of Texas, Appellee                          Stevens participating.

       As stated in the Court’s opinion of this date, we find there was partial error in the
judgment of the court below. Therefore, we modify the trial court’s judgment to reflect that
Appellant pled true to the State’s enhancement allegation and that the jury found the
enhancement allegation true. As modified, the judgment of the trial court is affirmed.
       We note that the appellant, Kory Allen Battiest, has adequately indicated his inability to
pay costs of appeal. Therefore, we waive payment of costs.


                                                      RENDERED OCTOBER 10, 2019
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk